DETAILED ACTION
This is in response to applicant arguments filed 19 August 2022.  Claims 16-35 are pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 16-35 are rejected under 35 U.S.C. 103 as being unpatentable over Galic Raguz et al. (US 2017/0073613).
Applicant's arguments filed 19 August 2022 have been fully considered but they are not persuasive. As previously set forth, Galic Raguz et al. [“Galic Raguz”] disclose a method of lubricating an internal combustion engine equipped with a centrifugal oil mist separator with a lubricant composition, wherein the lubricant composition comprises an oil of lubricating viscosity, and 0.2 wt% to 3 wt% of a soot dispersing additive which comprises a block copolymer comprising: (i) a vinyl aromatic monomer block, and (ii) a conjugated diene olefin monomer block, and wherein the soot dispersing additive has a shear stability index of 0 to 25 [0001].  
Galic Raguz discloses that the block copolymer in different embodiments may be a hydrogenated styrene-butadiene copolymer or a hydrogenated styrene-isoprene copolymer, and that both block copolymers are known in the art [0033].  
Galic Raguz discloses that in one embodiment the lubricant composition may further comprise a soot dispersing dispersant [0049], an overbased sulphonates detergent [0058], and other performance additives [0066].  
Although Galic Raguz does not disclose the kinematic viscosity at 100°C of the lubricant composition, the prior art discloses that the base oil of lubricating viscosity includes any conventional lubricating oil such as natural and synthetic oils, oils derived from hydrocracking, hydrogenation, and hydrofinishing, unrefined, refined, and re-refined oils, or mixtures thereof [0020], so that the claimed viscosity of the lubricating composition is encompassed.   
In regard to industrial application, Galic Raguz discloses that the oil mist separator may be driven by an oil turbine which, in turn, is driven by pressurized lubricant oil normally available in diesel engines [0103].  Galic Raguz discloses that the internal combustion engine may be a 4-stroke engine, and may or may not have an Exhaust Gas Recirculation system [0105].  
Thus the examiner is of the position that Galic Raguz meets the limitations of the claimed method for preparing a lubricant composition for an industrial vehicle (independent claim 16) and the method for lubricating components of an industrial vehicle (independent claim 30). Although Galic Raguz does not disclose the use of the polymers (which improve the viscosity index) for the purpose of developing lubricant compositions which show enhanced fuel economy potential over time or continuously increasing fuel economy, the copolymers claimed may be the same as the copolymers in the prior art, so that applicants’ discovery is seen to be inherent. “The discovery of a previously unappreciated property of a prior art composition, or a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943 (Fed. Cir. 1990).  Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable.  In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  
Response to Arguments
In response applicant argued that Galic-Raguz is not directed to reducing the viscosity of a lubricant composition when subjected to thermal shear as recited in the present claims.  This is not deemed to be persuasive.
Independent claim 16 is drawn to “A method for preparing a lubricant composition for an industrial vehicle, the method comprising: forming a lubricant composition by adding a copolymer to a base oil, in an amount sufficient to reduce the viscosity of the lubricant composition when the lubricant composition is thermally sheared while lubricating components of an industrial vehicle…” (emphasis added).  The method of claim 16 comprises the sole step of “adding a copolymer to a base oil”.  The method does not additionally comprise the step of “thermally shearing” the lubricant composition.  The lubricant composition is thermally sheared upon the normal use of the industrial vehicle.  In another words, upon the running of the industrial vehicle the engine gets hot, which, in turn, shears the lubricant composition (i.e., breaks apart the copolymer to a certain extent).  
As set forth above, the prior art reference to Galic Raguz adds the same copolymer additive to a lubricant composition which is used to lubricate an industrial vehicle.  
Independent claim 30 is drawn to “A method for lubricating components of an industrial vehicle, the method comprising lubricating the components of the industrial vehicle with a lubricant composition during operation of the industrial vehicle, such that the lubricant composition is thermally sheared and the viscosity of the lubricant composition is reduced over time… (emphasis added).  As set forth above, the prior art reference to Galic Raguz lubricates an industrial vehicle with a lubricating oil composition containing a copolymer. Viscosity is a measure of resistance of a fluid to flow.  It would appear obvious that if the (only additive to the liquid) copolymer breaks apart to a certain extent upon the normal operation of the industrial vehicle, the viscosity of the fluid would decrease.       

Claim Rejections - 35 USC § 103
Claims 16-35 are rejected under 35 U.S.C. 103 as being unpatentable over Hartley et al. (US 2010/0256030).
Applicant's arguments filed 19 August 2022 have been fully considered but they are not persuasive. As previously set forth, Hartley et al. [“Hartley”] disclose lubricating oil compositions that provide improved soot-handling performance, particularly in diesel engines provided with exhaust gas recirculation (EGR) systems [0001]. The lubricating oil compositions comprise a major amount of oil of lubricating viscosity, and minor amounts of (a) a viscosity modifier comprising one or more block copolymers of hydrogenated poly(monovinyl aromatic hydrocarbon) and poly(conjugated diene) and (b) one or more detergents comprising one or more optionally substituted bridged hydrocarbyl phenol condensates, or metal salts thereof [0007].  
Hartley discloses that the oils of lubricating viscosity for use in the invention may range in viscosity from light distillate mineral oils to heavy lubricating oils such as heavy-duty diesel oils [0016].  Generally, the viscosity of the oil ranges from about 2 mm2/s to about 40 mm2/s measured at 100°C [0016].  
Hartley discloses that preferably the hydrogenated poly(monovinyl aromatic hydrocarbon)/poly(conjugated diene) block copolymers of the invention are linear, di-block copolymers [0038].  Hartley discloses that lubricating oil compositions of the invention can comprise from about 0.01 mass % to about 10 mass % of the hydrogenated poly(monovinyl aromatic hydrocarbon)/poly(conjugated diene) block copolymer viscosity modifier(s) [0045].   
Thus the examiner is of the position that Hartley meets the limitations of the claimed method for preparing a lubricant composition for an industrial vehicle (independent claim 16) and the method for lubricating components of an industrial vehicle (independent claim 30). Although Hartley does not disclose the use of the polymers (which improve the viscosity index) for the purpose of developing lubricant compositions which show enhanced fuel economy potential over time or continuously increasing fuel economy, the copolymers claimed may be the same as the copolymers in the prior art, so that applicants’ discovery is seen to be inherent.  “The discovery of a previously unappreciated property of a prior art composition, or a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943 (Fed. Cir. 1990).  Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable.  In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  
Response to Arguments
In response applicant argued that Hartley is not directed to reducing the viscosity of a lubricant composition when subjected to thermal shear as recited in the present claims.  This is not deemed to be persuasive.
Independent claim 16 is drawn to “A method for preparing a lubricant composition for an industrial vehicle, the method comprising: forming a lubricant composition by adding a copolymer to a base oil, in an amount sufficient to reduce the viscosity of the lubricant composition when the lubricant composition is thermally sheared while lubricating components of an industrial vehicle…” (emphasis added).  The method of claim 16 comprises the sole step of “adding a copolymer to a base oil”.  The method does not additionally comprise the step of “thermally shearing” the lubricant composition.  The lubricant composition is thermally sheared upon the normal use of the industrial vehicle.  In another words, upon the running of the industrial vehicle the engine gets hot, which, in turn, shears the lubricant composition (i.e., breaks apart the copolymer to a certain extent).  
As set forth above, the prior art reference to Hartley adds the same copolymer additive to a lubricant composition which is used to lubricate an industrial vehicle.  
Independent claim 30 is drawn to “A method for lubricating components of an industrial vehicle, the method comprising lubricating the components of the industrial vehicle with a lubricant composition during operation of the industrial vehicle, such that the lubricant composition is thermally sheared and the viscosity of the lubricant composition is reduced over time… (emphasis added).  As set forth above, the prior art reference to Hartley lubricates an industrial vehicle with a lubricating oil composition containing a copolymer. Viscosity is a measure of resistance of a fluid to flow.  It would appear obvious that if the (only additive to the liquid) copolymer breaks apart to a certain extent upon the normal operation of the industrial vehicle, the viscosity of the fluid would decrease.   

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
   Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN M MCAVOY whose telephone number is (571)272-1451. The examiner can normally be reached Monday-Friday 9:30am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on (571) 272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






							/ELLEN M MCAVOY/                                                                                    Primary Examiner, Art Unit 1771                                                                                                                    

EMcAvoy
September 13, 2022